Citation Nr: 9921016	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-23 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to November 
1970.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux 
Falls, South Dakota, which declined to reopen the veteran's claim 
for service connection for PTSD on the basis of new and material 
evidence.  In a decision rendered in May 1997, the Board reopened 
the veteran's claim on the basis of new and material evidence, 
then remanded the case to the RO for additional development.  
That development has been completed by the RO, and the case is 
once again before the Board for appellate review.


FINDING OF FACT

The veteran's PTSD is not attributable to his period of military 
service or to any verified or verifiable inservice stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's period of 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.301, 3.303, 3.304 (1998).







REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
for service connection for PTSD is plausible and capable of 
substantiation and is therefore well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  As will be discussed, the Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

Service connection may be granted for disability due to a disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With regard to PTSD, VA 
regulations recognize that symptoms attributable to PTSD often do 
not appear in service.  Accordingly, service connection for PTSD 
requires: [1] medical evidence establishing a clear diagnosis of 
the disorder; [2] credible supporting evidence that the claimed 
inservice stressor actually occurred; and [3] a link, established 
by the medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997). 

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim for PTSD will vary depending on 
whether the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, provided 
that the veteran's testimony is found to be satisfactory, e.g., 
credible, and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R.            
§ 3.304(d), (f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such cases, 
the record must contain some corroborative evidence which 
substantiates or verifies the veteran's testimony or statements 
as to the occurrence of the claimed stressors.  Such 
corroborative evidence cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

Evidence corroborating the existence of a stressor need not be 
limited to that which is available in service department records.  
See Doran v. Brown, 6 Vet. App. 283, 288-291 (1994); Moran, 9 
Vet. App. at 395.  In YR v. West, 11 Vet. App. 393 (1998), the 
Court recently addressed the issue of corroboration of stressors 
in PTSD cases involving sexual assault.  In YR, the Court advised 
that the portions of the VA Adjudication Procedure Manual M21-1, 
Part III, paragraph 5.14c, provided "guidance on the types of 
evidence that may serve as 'credible supporting evidence' for 
establishing service connection of PTSD which allegedly was 
precipitated by a personal assault during military service."  
YR, at 399.  Manual M21-1 lists evidence that might indicate such 
a stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable reasons 
for the episodes; visits to medical clinics without a specific 
ailment; evidence of substance abuse; and increased disregard for 
military or civilian authority.  The Manual also lists behaviors 
such as requests for change of MOS or duty assignment, increased 
use or abuse of leave, changes in performance and performance 
evaluations, increased use of over-the-counter medications, 
unexplained economic or social behavior changes, and breakup of a 
primary relationship as possibly indicative of a personal 
assault, provided that such changes occurred at the time of the 
incident.  See Manual M21-1, Part XII, para 11.38b(2) (Change 
55). 

In the instant case, the record reflects that the veteran has 
been diagnosed with PTSD on several occasions based on various 
inservice stressors alleged by the veteran.  Therefore, the 
central issue in this case is whether the diagnoses of PTSD are 
sustainable.

The record reflects that the veteran was assigned to the 40th 
Signal Battalion, Company D, where he was assigned to 
headquarters.  While there, he was a lineman, a dispatcher and an 
equipment red clerk.  The veteran's service medical records are 
negative for any complaint, treatment or finding for any 
psychological problems.  There also is no evidence of any combat 
related injuries.  A report dated in July 1969 noted that the 
veteran sustained a laceration of the right anterior tibia after 
falling off an embankment.  It was further noted that the veteran 
was intoxicated at the time of this injury.

VA outpatient treatment reports dated from August 1973 to January 
1998 reflect that the veteran was seen for various complaints of 
anxiety and depression.  The veteran was first diagnosed with 
PTSD during a psychiatric evaluation performed in July 1990.  
That diagnosis appears to be based on the veteran's account of 
having witnessed heavy combat in Vietnam.  The veteran related 
that he lost many friends in combat and witnessed the 
dismemberment of individuals from heavy machine gun fire.  He 
also related that he had received the Purple Heart Medal.  A 
November 1995 report also contains a diagnosis of PTSD based on 
the veteran's accounts of combat exposure.  The clinician 
recorded the veteran's account of having received the Purple 
Heart Medal after catching a piece of shrapnel in the left leg.  
The diagnoses were PTSD and dysthymic disorder.  

In a January 1996 statement, the veteran alleged that he was 
sexually assaulted while in Vietnam.  This allegation was 
reiterated in a May 1996 VA From 9 (Appeal to Board of Veterans' 
Appeals), as well as during a VA hearing in September 1996, where 
the veteran provided a detailed account of the assault.  The 
veteran alleged that he was sexually assaulted in September 1968 
by a man who was also assigned to Company C.  The perpetrator was 
identified as Staff Sergeant D. Pruitt.  The veteran then 
admitted that he injured his leg after the alleged perpetrator 
pushed him off a wall he had been sitting on.  The veteran 
claimed that these incidents were the source of considerable 
shame which caused him to fabricate the story about the shrapnel 
wound.  The veteran also related several incidents in which his 
unit received incoming rounds, forcing him to seek cover in 
bunkers.

In May 1997, the Board remanded the case and instructed the RO to 
send the veteran's stressor summary to the U.S Army & Joint 
Services Environmental Support Group (ESG), currently redesigned 
as the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in order to verify the veteran's claimed stressors.  
In April 1998, USASCRUR responded and included a unit history of 
the 40th Signal Battalion to which the veteran was assigned.  In 
its letter, USASCRUR reported that the roster of morning reports 
did not indicate that a "Don Pruitt" or "Dan Pruitt" was a 
member of the veteran's assigned unit in Vietnam.  It did report, 
however, that Company D (redesignated as Company C), located in 
Quang Tri, was harassed by enemy snipers and rocket fire while 
performing operations.  

The veteran was afforded a VA psychiatric examination in July 
1998 to determine whether the veteran's PTSD was related to a 
verified inservice stressor.  During the interview, the only 
stressor reported by the veteran was the incident in which he was 
sexually assaulted in Vietnam.  The examiner recorded the 
veteran's reports of weekly flashbacks and intrusive thoughts in 
which he would literally see the perpetrator who sexually abused 
him.  The examiner noted the veteran's statement that he had not 
disclosed this incident to anyone until either 1995 or 1996.  The 
examiner concluded with Axis I diagnoses of PTSD, as secondary to 
alleged sexual assault; and alcohol dependence, in partial 
remission.  The examiner stated that PTSD was not based on any 
rocket or mortar attacks in Vietnam.  The examiner based this 
conclusion on the veteran's repeated adamant denial that he had 
any difficulty with that aspect of his Vietnam experience.

Applying the above criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against a finding 
that the veteran's PTSD is based on a verifiable inservice 
stressor.  The record in this case shows a clear diagnosis of 
PTSD, as well as credible supporting evidence that a claimed 
inservice stressor actually occurred.  In this regard, VA 
outpatient treatment reports dated in July 1990 and November 1995 
include diagnoses of PTSD based on the veteran's account of 
combat exposure in which he witnessed the death of numerous 
individuals.  In addition, the USASCRUR confirmed that the 
veteran's company was harassed by enemy snipers and rocket fire 
while performing operations.  

Nevertheless, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's PTSD is based on 
combat exposure.  Instead, the record reflects that the only 
stressor underlying the diagnosis is the alleged sexual assault 
incident which has not been verified.  Although VA outpatient 
treatment reports contain diagnoses of PTSD based on the 
veteran's accounts of combat exposure, this conclusion was 
specifically rejected in the July 1998 VA examination report.  In 
that report, the examiner concluded that the sexual assault 
incident was the only underlying stressor capable of supporting 
the diagnosis of PTSD.  The examiner specifically discarded the 
notion that the veteran's PTSD was based on any rocket or mortar 
attacks, as the veteran denied any such problem with this aspect 
of his Vietnam experience.  The Board finds this opinion to be of 
greater probative value than those found in the VA outpatient 
treatment reports.  The Board emphasizes that the opinion 
contained in the July 1998 VA examination report was based on a 
complete review of the claims file, including service medical 
records, service personnel records, reports from the USASCRUR 
which include the veteran's unit's history, and VA outpatient 
treatment reports.  In contrast, the opinions contained in the VA 
outpatient treatment reports relating the veteran's PTSD to 
combat do not appear to be based on a review of the veteran's 
claims file.  In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court held that, without a review of the claims file, an opinion 
as to etiology of an underlying condition can be no better than 
the facts alleged by the veteran.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant documents which would have enabled him to form an 
opinion on service connection on an independent basis).  Thus, as 
the sexual assault incident is the only stressor underlying the 
diagnosis of PTSD, credible supporting evidence verifying this 
stressor must be submitted for the veteran's claim to prevail.  
See 38 C.F.R. § 3.304(f).

The veteran has not met this burden.  Service department records 
contain no evidence which verifies the veteran's allegation that 
he was sexually assaulted.  While the veteran identified the 
alleged perpetrator as either "Don Pruitt" or "Dan Pruitt," 
the USASCRUR was unable to confirm that either of these names 
belonged to any member of the veteran's unit.  As noted above, 
however, the existence of a stressor need not be limited to 
service department records.  Nevertheless, even with 
consideration of Manual 21-1 which lists evidence other than 
service department records that might indicate the existence of 
an inservice stressor involving sexual assaults, the evidence of 
record does not support the veteran's claim.  For example, the 
veteran's service medical records do not show visits to medical 
clinics without a specific ailment, nor is there evidence of 
chronic substance abuse.  The veteran has also stated on numerous 
occasions that he had never told anyone about the incident until 
many years after service.  Therefore, there would be no 
testimonial statements at the time of the alleged assault from 
confidants such as family members, roommates, fellow service 
members or clergy.  Moreover, there is no inservice evidence that 
the veteran exhibited behaviors which would indicate that he was 
a victim of a sexual assault, such as requests for change of MOS 
or duty assignment, increased use or abuse of leave, changes in 
performance and performance evaluations, increased use of over-
the-counter medications, unexplained economic or social behavior 
changes, or a breakup of a primary relationship.  See Manual M21-
1, Part XII, para 11.38b(2) (Change 55).  Under these 
circumstances, the Board finds that the record contains no 
evidence which verifies the veteran's claim that he was sexually 
assaulted in Vietnam.

In the absence of confirmation of a stressful incident which 
supports a diagnosis of PTSD, any diagnosis of PTSD cannot be 
considered reliable.  "Just because a physician or other health 
care professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the appellant as 
suffering from PTSD does not mean that the BVA was required to 
grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Wood, 1 Vet. App. at 192.  While the veteran may well believe 
that his PTSD is related to service, as a layperson without 
medical expertise, he is not qualified to address questions 
requiring medical training for resolution, such as a diagnosis or 
medical opinion as to etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Hence, the veteran's claim of 
entitlement to service connection for PTSD must be denied.

In conclusion, as the veteran has failed to prove that his PTSD 
is related to a verified inservice stressor, the Board finds that 
the preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The Board also 
has considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

